         Case 1:20-mj-12769-GWG Document 10 Filed 02/03/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF                             )
                                             )
THE EXTRADITION OF                           )              Misc. No. 20 Mag 12769
                                             )
ANDREW HAWKINS                               )

                        AFFIDAVIT OF WAIVER OF EXTRADITION

       I, Andrew Hawkins, having been fully informed by my attorney, Marisa Cabrera, of my

rights under the extradition treaty in force between the United States and the United Kingdom

and 18 U.S.C. §§ 3184-3196, do hereby waive any and all such rights and ask the Court to

expedite my return, in custody, to the United Kingdom.

       My attorney, with whose services I am satisfied, has explained to me the terms of the

extradition treaty in force between the United States and the United Kingdom, the applicable

sections of Title 18 of the United States Code, and the complaint filed by the United States

Attorney in fulfillment of the United States’s treaty obligations to the Government of the United

Kingdom. I understand that, pursuant to 18 U.S.C. § 3184, I am entitled to a hearing at which

certain facts would need to be established, including:

– That currently there is an extradition treaty in force between the United States and the United

Kingdom;

– That the treaty covers the offense for which my extradition was requested;

– That I am the person whose extradition is sought by the United Kingdom; and

– That probable cause exists to believe that I committed the offense for which extradition was

requested.

       I admit that I am the individual against whom charges are pending in the United

Kingdom and for whom process is outstanding there. I fully understand that in the absence of a
         Case 1:20-mj-12769-GWG Document 10 Filed 02/03/21 Page 2 of 2




waiver of my rights, I cannot be compelled to return to the United Kingdom unless and until a

court in the United States issues a ruling certifying my extraditability and the Secretary of State

of the United States issues a warrant of surrender.

       I have reviewed the complaint, and I fully understand my right to a hearing at which my

counsel and I could challenge the extradition request presented by the Government of the United

Kingdom.

       I hereby waive my rights under the extradition treaty and the applicable sections of Title

18 of the United States Code, and agree to be transported in custody, as soon as possible, to the

United Kingdom, and to remain in custody of the United States Marshal pending the arrival of

duly authorized representatives from the United Kingdom. No representative, official, or officer

of the United States or of the Government of the United Kingdom, nor any other person

whosoever, has made any promise or offered any other form of inducement or made any threat or

exercised any form of intimidation against me. I execute this waiver of rights knowingly,

voluntarily, and entirely of my own free will and accord.

       Dated this 28 day of January, 2021.


                                                      ______________________________
                                                      ANDREW HAWKINS

_________________________________
Marisa Cabrera
Attorney for Andrew Hawkins


      I hereby certify that on this 3rd day of Feb. , 2021, Andrew Hawkins personally
appeared before me and made his oath in due form of law that the statements herein are true.


                                              _________________________________
                                              Gabriel W. Gorenstein
                                              United States Magistrate Judge
                                              Southern District of New York
